Citation Nr: 0316292	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from December 1973 to 
February 1975.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
veteran's claim for entitlement to vocational rehabilitation 
benefits.  In a June 1998 decision, the Board affirmed the 
RO's decision and denied the veteran's claim for vocational 
rehabilitation benefits.

The veteran appealed the Board's 1998 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an August 
1999 memorandum decision, the Court vacated the Board's 
decision and remanded the claim for further development.  
Specifically, the Court ordered that a Statement of the Case 
(SOC) be prepared on the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability.  Pursuant 
to the Court's Order, the Board remanded this case to the RO 
in November 2000.  After issuance of a SOC, the case was 
returned to the Board for further consideration.  In April 
2001, the Board denied the claims on appeal.

The veteran appealed the April 2001 Board decision to the 
Court.  In May 2002, pursuant to a Joint Motion for Remand, 
the Court vacated and remanded the issue for further 
consideration.  


REMAND

The Board notes that on November 15, 2000, the RO issued a 
SOC on the claim of whether new and material evidence had 
been submitted to reopen a claim of service connection for a 
psychiatric disability.  On January 11, 2001, the veteran 
mailed a substantive appeal to the Board.  The claim was 
subsequently certified to the Board.  

The Board notes that although the substantive appeal was sent 
within the 60-day time-period after the issuance of the SOC, 
the substantive appeal was sent to the Board, rather than the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.300, 
20.302(b), and 20.304(a) (2002).  In Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam), the Court 
held that the RO must determine if a timely substantive 
appeal has been filed with regard to an issue.  If not, the 
RO should close the appeal for failure to file a timely 
substantive appeal.  Accordingly, the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a psychiatric disability must 
remanded to the RO for the RO to make a determination as to 
whether a timely substantive appeal has been filed in 
accordance with the applicable regulations.  If the RO 
determines that a timely substantive appeal was not filed in 
accordance with the regulations, then the RO should notify 
the veteran of its determination, and conduct any further 
necessary action, to include closure of the appeal.  Any 
submissions by the veteran after the issuance of the SOC with 
regard to the above issue should be considered as a new 
claim, and should accordingly be adjudicated.  The RO should 
then return the claim to the Board for further consideration 
of the matter on appeal.  

In addition, the Board notes that in a statement received 
from the veteran in April 2001, the veteran indicated that he 
was filing a notice of disagreement with regard to an 
overpayment of $27,000.00.  The record does not include any 
information with regard to this overpayment.  Further, the 
record does not indicate that a SOC has been issued.  The RO 
should associate any pertinent records with the claims file 
and issue a SOC on this matter.  Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether the 
veteran has filed a timely substantive 
appeal in accordance with the applicable 
regulations with regard to the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a psychiatric 
disorder.  If the RO determines that a 
timely substantive appeal has been filed, 
the RO should document its finding in 
writing and associate such finding with 
the claims file.  Subsequently, this 
issue should be returned to the Board for 
further consideration.  

2.  If the RO determines that a timely 
substantive appeal has not been filed, 
the RO should provide the veteran and his 
representative with the appropriate 
notice, and conduct any further action 
necessary by law and regulation, to 
include closing the appeal. 

3.  The RO should furnish to the veteran 
and his representative a SOC on the issue 
pertaining to reimbursement of an 
overpayment of $27,000.00.  The RO should 
explain to the veteran the time period 
for filing a substantive appeal, and 
furnish a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) to facilitate such 
filing.  The veteran is  hereby reminded 
that the Board will have jurisdiction to 
consider this issue if, and only if, an 
appeal is perfected with the timely 
filing of a substantive appeal.

4.  The RO should ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant are accomplished.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).  
This includes notification of the law, as 
well as particular compliance with the 
notice requirements as to what VA will do 
and what the appellant must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

5.  The case should then be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




